85 F.3d 629
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dranhan RAMEY, Petitioner,v.TROJAN MINING AND PROCESSING, INC.;  Director, Office ofWorkers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 95-4111.
United States Court of Appeals, Sixth Circuit.
May 13, 1996.

1
Before:  SILER and BATCHELDER, Circuit Judges;  CARR, District Judge.*

ORDER

2
Dranhan Ramey, a Kentucky citizen, petitions pro se for review of a decision and order of the Benefits Review Board affirming an Administrative Law Judge's (ALJ) decision denying his claim for benefits under the Black Lung Benefits Act, 30 U.S.C. §§ 901-45.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Ramey worked for twenty years in underground coal mining, but has not worked since filing his claim for black lung benefits in 1992.   The claim was denied at the administrative level, and Ramey appealed.   A hearing was held before an ALJ, who, after review of all the relevant evidence, concluded that Ramey had not established that he had pneumoconiosis nor that he was totally disabled.   The claim was therefore denied.   On appeal to the Benefits Review Board, the ALJ's decision was affirmed.   This petition for review followed.


4
This court reviews a black lung benefits case to determine whether the ALJ's decision is supported by substantial evidence.  Zimmerman v. Director, OWCP, 871 F.2d 564, 566 (6th Cir.1989).   The claimant bears the burden of establishing each element of eligibility by a preponderance of the evidence.  Adams v. Director, OWCP, 886 F.2d 818, 820 (6th Cir.1989).   In this case, the evidence supports the ALJ's conclusion that Ramey did not establish the existence of pneumoconiosis or a total disability by a preponderance of the evidence.   Although there was some contrary evidence submitted, this court will not reverse an ALJ's conclusions which are supported by the evidence, even if the facts might also permit an alternative conclusion.  Youghiogheny & Ohio Coal Co. v. Webb, 49 F.3d 244, 246 (6th Cir.1995).


5
Accordingly, the petition for review is denied.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James G. Carr, United States District Judge for the Northern District of Ohio, sitting by designation